THIRD AMENDMENT LETTER

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Allied Healthcare Holdings Limited
Allied Healthcare Group Holdings Limited (formerly Allied Healthcare Group
Limited)
Stone Business Park
Brooms Road
StoneStaffordshire ST15 0TL   [spacer.gif] [spacer.gif] Fax No: 01785 819031
Attention: [spacer.gif] [spacer.gif] David Moffatt [spacer.gif]

17 October 2006

Dear Sirs

Project Air: Third Amendment Letter

We refer to the £50,000,000 facility agreement dated 19 July 2004 between Allied
Healthcare Group Limited (the ‘‘Company’’), Allied Healthcare Holdings Limited
(the ‘‘Borrower’’), Allied Healthcare International Inc, the Guarantors listed
therein, Barclays Capital and Lloyds TSB Bank PLC as Arrangers and Ancillary
Lenders, the Original Lenders listed therein and Barclays Bank PLC as Agent and
Security Agent (the ‘‘Original Facility Agreement’’) as amended by an amendment
letter dated 28 July 2006 (the ‘‘First Amendment Letter’’) and an amendment
letter dated 11 September 2006 (the ‘‘Second Amendment Letter’’ and, together
with the Original Facility Agreement and the First Amendment Letter, the
‘‘Amended Agreement’’).

[spacer.gif] [spacer.gif] 1  DEFINITIONS

Unless otherwise stated, terms defined in the Amended Agreement have the same
meaning in this Letter.

‘‘Third Effective Date’’ means the date on which the Agent notifies the Company
that it has received:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  for the Parent and each of the
Obligors, either a copy of their respective constitutional documents or a
certificate of an authorised signatory of each of them certifying that the
constitutional documents previously delivered to the Agent on or before 19 July
2004 for the purposes of the Original Facility Agreement have not been amended
and remain in full force and effect;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  a copy of a resolution of the board
of directors of the Parent and each Obligor:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  approving the terms of, and the
transactions contemplated by, this Letter and resolving that it execute this
Letter; and

[spacer.gif] [spacer.gif] [spacer.gif] (b)  authorising a specified person or
persons to execute this Letter on its behalf;

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  a specimen of the signature of
each person authorised by the resolution referred to in paragraph (ii) above;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  a certificate of the Company
(signed by a director) confirming that borrowing or guaranteeing, as
appropriate, the Facility A Commitment and the Facility B Commitment under the
Amended Agreement would not cause any borrowing, guaranteeing or similar limit
binding on the Parent or any Obligor to be exceeded; and

[spacer.gif] [spacer.gif] [spacer.gif] (v)  a certificate of an authorised
signatory of the Parent and the relevant Obligor certifying that each copy
document listed at (i) to (iv) above is correct, complete and in full force and
effect as at a date no earlier than the date of this Letter.


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 2  OVERDRAFT

[spacer.gif] [spacer.gif] 2.1  The Bank agrees, subject to the terms and
conditions of this Letter, to continue to make the Overdraft Facility available
to the Borrower from the Third Effective Date. The Overdraft Facility shall also
continue to be made available on an uncommitted basis and may be cancelled by
the Bank at any time by notice to the Borrower.

[spacer.gif] [spacer.gif] 2.2  The Overdraft Facility will be available for
utilisation by way of overdraft on the current account of the Borrower held with
the Bank.

[spacer.gif] [spacer.gif] 2.3  The total utilisations in respect of the
Overdraft Facility at any time shall not exceed £3,000,000. The Bank may refuse
any utilisation request that would result in this limit being exceeded.

[spacer.gif] [spacer.gif] 2.4  The Overdraft Facility shall be repayable by the
Borrower on an ‘‘on demand basis’’, that is to say that the Bank may at any time
and without giving any reason therefore demand immediate repayment of all or any
part the Overdraft Facility or may by notice immediately cancel any part of the
Overdraft Facility, whereupon it shall be immediately due and payable to the
Bank.

[spacer.gif] [spacer.gif] 2.5  The Borrower shall apply all amounts borrowed
under the Overdraft Facility for its general corporate purposes.

[spacer.gif] [spacer.gif] 2.6  To the extent that no demand is made in respect
of the Overdraft Facility on or prior to 10 November 2006, the Borrower shall
ensure that all amounts outstanding in respect of the Overdraft Facility are
reduced to zero, and the Overdraft Facility shall be automatically cancelled, on
10 November 2006.

[spacer.gif] [spacer.gif] 2.7  Interest on the Overdraft Facility shall be
charged at the same rate as is applicable to Facility B under the Amended
Agreement and shall be computed on a 365 day basis and shall be payable on
demand, or if no such demand is made on or prior to 10 November 2006, on 10
November 2006.

[spacer.gif] [spacer.gif] 2.8  The provisions of Clause 13 of the Amended
Agreement shall be incorporated into this Letter as if set out in full and shall
apply in respect of the Overdraft Facility.

[spacer.gif] [spacer.gif] 2.9  If the Bank does allow any utilisation resulting
in the facility limit being exceeded in respect of the Overdraft Facility, it
will not mean that such limit has changed or that the Bank will agree to any
other utilisation which would have the effect of exceeding the limit and the
right of the Bank to charge an unauthorised excess margin and / or unauthorised
excess fee pursuant to Clause 2.10 below does not constitute an agreement by the
Bank to permit borrowings in excess of any limit applicable to the Overdraft
Facility.

[spacer.gif] [spacer.gif] 2.10  To the extent that at any time the aggregate
total utilisations under the Overdraft Facility exceed £3,000,000 without the
prior written consent of the Bank (each such instance an ‘‘Excess’’), the Bank
shall be entitled to charge the Borrower:

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.1  a fee in the amount of £10,000
for each instance of such an Excess arising; and

[spacer.gif] [spacer.gif] [spacer.gif] 2.10.2  interest on the entire amount
outstanding under the Overdraft Facility at the time of Excess calculated at a
rate of 15% per annum above the Bank’s base rate from time to time, such default
rate of interest to remain applicable until any relevant Excess has been repaid
and the total utilisation under the Overdraft Facility have been reduced to
below £3,000,000. Any interest payable pursuant to this Clause 2.10.2 shall be
computed on a 365 day basis and shall be payable on demand, or if no such demand
is made on or prior to 10 November 2006, on 10 November 2006.

[spacer.gif] [spacer.gif] 2.11  The Obligors hereby confirm that the Security
granted in favour of the Security Agent pursuant to the Security Documents is
granted as continuing security for present and future moneys, debts and
liabilities due, owing or incurred by the Borrower under or in connection with
any Finance Document, including by virtue of the designation of this Letter as a
Finance Document, any present and future moneys, debts and liabilities due,
owing or incurred by the Borrower under or in connection with the Overdraft
Facility.

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3  COVENANTS

[spacer.gif] [spacer.gif] 3.1  Resetting of Financial Covenants

The Lenders and the Company hereby undertake to use all reasonable endeavours to
agree, on or prior to 10 November 2006, a revised Clause 21 of the Amended
Agreement, such revised Clause 21 to be in form and substance satisfactory to
the Lenders.

[spacer.gif] [spacer.gif] 3.2  Acquisition Covenant

Notwithstanding the provisions of Clause 22.11 of the Amended Agreement, the
Parent and each Obligor undertakes that it will not (and the Company undertakes
that it will ensure that no other member of the Group will), on or prior to 10
November 2006:

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.1  invest in or acquire any share in,
or any security issued by, any person, or any interest therein or in the capital
of any person, or make any capital contribution to any person (or agree to do
any of the foregoing); or

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.2  invest in or acquire any business
or going concern, or the whole or substantially the whole of the assets or
business of any person, or any assets that constitute a division or operating
unit of the business of any person (or agree to do any of the foregoing); or

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.3  enter into any joint venture
agreement with any person; or

[spacer.gif] [spacer.gif] [spacer.gif] 3.2.4  acquire or agree to acquire any
other assets other than in the ordinary course of trading,

without the prior written consent of the Lenders.

[spacer.gif] [spacer.gif] 4  AMENDMENTS

[spacer.gif] [spacer.gif] 4.1  Amendment to the Amended Agreement

The parties to this Letter agree that, with effect from the Third Effective
Date, the Amended Agreement shall be amended as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  In Clause 20.8 the words
‘‘16 October’’ shall be deleted and replaced by the words ‘‘10 November’’.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  In Clause 20.9 the words
‘‘16 October’’ shall be deleted and replaced by the words ‘‘10 November’’.

[spacer.gif] [spacer.gif] 4.2  Continuing obligations

The provisions of the Amended Agreement and the other Finance Documents shall,
save as amended by this Letter, continue in full force and effect. Where there
is any inconsistency between the terms of this Letter and the Amended Agreement,
the terms of this Letter will apply.

[spacer.gif] [spacer.gif] 5  GROUP ADVICE

The Group or the Parent shall, as soon as reasonably practicable following the
Third Effective Date, provide the Agent (in sufficient quantities for all the
Lenders) and the Reporting Accountants with copies of:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  the written legal advice the Group
and/or the Parent has received (or in the case of such advice being given
orally, a written summary of such advice); and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the Group’s own cost/benefit
analysis,

with respect to the US listing of the Parent.

[spacer.gif] [spacer.gif] 6  COSTS AND EXPENSES

[spacer.gif] [spacer.gif] 6.1  Transaction costs

The Company shall within three Business Days of demand reimburse the Agent for
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Agent in connection with the negotiation, preparation, printing and
execution of this Letter and any other documents referred to in this Letter.

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 6.2  Ongoing incidental costs

Without prejudice to the generic costs and expenses provisions in Clause 17 of
the Amended Agreement and elsewhere in the Finance Documents the Company shall,
for the period from the Third Effective Date to 10 November 2006, within seven
Business Days of demand reimburse the Secured Party for the amount of all travel
costs and incidental expenses reasonably incurred by that Secured Party at any
time after the Third Effective Date in connection with any meetings required
with the Company, the Parent or other Group members to discuss the protection or
preservation of rights under this Letter and any other document referred to in
this Letter and in connection with the consideration and/or discussion of the
independent business review with the Company, the Parent and/or other Group
members and/or with the Reporting Accountants.

[spacer.gif] [spacer.gif] 6.3  Payment of Fees, Costs and Expenses

The Company hereby irrevocably authorises the Lender to cause the Company to
satisfy any payment obligations arising pursuant to this Clause 6 by debiting
any bank account of the Company held with the Lender.

[spacer.gif] [spacer.gif] 7  LOSS SHARE

[spacer.gif] [spacer.gif] 7.1  In consideration of the Bank providing the
Overdraft Facility, each of the Lenders agrees that, to the extent that the Bank
does not recover within 30 days of making demand all amounts owing to it in
connection with the Overdraft Facility, they shall pay to the Bank within 5
Business Days of demand, the proportion of such shortfall as is equal to each
Lenders’ percentage participation in the Total Facility Commitments (any such
payment a ‘‘Loss Share Payment’’).

[spacer.gif] [spacer.gif] 7.2  For the avoidance of doubt, no Lender shall be
required to make any Loss Share Payment(s) pursuant to Clause 7.1 above in an
aggregate amount in excess of £1,500,000.

[spacer.gif] [spacer.gif] 7.3  To the extent that any Loss Share Payment is made
pursuant to Clause 7.1 above, such Lender shall be subrogated to the extent
possible to that part of the Bank’s claim under the Overdraft Facility against
the Borrower which corresponds to the relevant Loss Share Payment. However, for
the avoidance of doubt, no such Lender shall receive any payment from or
exercise any rights against the Borrower as a result of such subrogation until
after the Bank has received the relevant Loss Share Payment from it.

[spacer.gif] [spacer.gif] 8  AMENDMENT AND RESTATEMENT

The Lenders hereby confirm that it is their current intention to enter into
negotiations with the Company with a view to agreeing, on terms acceptable to
all parties, an amendment and restatement to the Amended Agreement on or prior
to 10 November 2006. For the avoidance of doubt, this Clause 8 does not
constitute a legally binding commitment to enter into any such amendment and
restatement agreement.

[spacer.gif] [spacer.gif] 9  MISCELLANEOUS

[spacer.gif] [spacer.gif] 9.1  Guarantors

Each of the Guarantors and the Parent agree to each of the provisions of this
Letter, including without limitation, the provision of the Overdraft Facility
and the amendments to the Amended Agreement contemplated by this Letter and each
agrees that (i) nothing in this Letter effects its obligations as a Guarantor or
in the case of the Parent as the Parent and (ii) its obligations as a Guarantor
or in the case of the Parent as the Parent, extend to the Overdraft Facility.

[spacer.gif] [spacer.gif] 9.2  Reservation of Rights

This Letter is provided by the Finance Parties strictly on the basis that the
Finance Parties reserve all rights and remedies of the Agent, the Security Agent
and the Finance Parties under the Original Facility Agreement, the First
Amendment Letter, the Second Amendment Letter and the Amended

4


--------------------------------------------------------------------------------


Agreement. Other than as set out in this Letter, nothing in this Letter or done
pursuant to this Letter, will constitute an amendment to or is intended to
operate as a release or waiver of any breach or potential breach of, or any
obligations under any Finance Document.

[spacer.gif] [spacer.gif] 9.3  Third Party Rights

A person who is not a party to this Letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of the provisions of this
Letter.

[spacer.gif] [spacer.gif] 9.4  Counterparts

This Letter may be signed in a number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.

[spacer.gif] [spacer.gif] 9.5  Joint and Several Obligations

The obligations of the Finance Parties under this Letter are several. The
obligations of the Obligors under this Letter are joint and several.

[spacer.gif] [spacer.gif] 9.6  Finance Documents

In accordance with the Amended Agreement, each of the Company and the Agent
designate this Letter as a Finance Document.

[spacer.gif] [spacer.gif] 10  GOVERNING LAW

This Letter will be governed and construed in accordance with English law.

5


--------------------------------------------------------------------------------


We hereby agree to the terms of this Letter:

The Original Lenders

Barclays Bank PLC

By: /s/ Alan Douglas

Lloyds TSB Bank plc

By: /s/ Kiron Nath

Ancillary Lenders

Barclays Bank PLC

By: /s/ Alan Douglas

Lloyds TSB Bank plc

By: /s/ Kiron Nath

The Bank

Barclays Bank PLC

By: /s/ Alan Douglas

The Agent

Barclays Bank PLC

By: /s/ Colin Gilmore

The Security Agent

Barclays Bank PLC

By: /s/ Colin Gilmore

6


--------------------------------------------------------------------------------


Agreed and accepted by:

The Company

Allied Healthcare Group Holdings Limited (formerly Allied Healthcare Group
Limited)

By: /s/ Tim Aitken

The Parent

Allied Healthcare International Inc.

By: /s/ Tim Aitken

The Original Borrower

Allied Healthcare Holdings Limited

By: /s/ Tim Aitken

The Original Guarantors

Allied Healthcare Group Holdings Limited (formerly Allied Healthcare Group
Limited)

By: /s/ Paul Weston

Allied Healthcare Holdings Limited

By: /s/ Paul Weston

Allied Healthcare Group Limited (formerly Allied Healthcare (UK) Limited)

By: /s/ Paul Weston

Allied Respiratory Limited (formerly Allied Oxycare Limited)

By: /s/ Paul Weston

Balfor Medical Limited

By: /s/ Paul Weston

Crystalglen Limited

By: /s/ Paul Weston

Medigas Limited

By: /s/ Paul Weston

Nightingale Nursing Bureau Limited

By: /s/ Paul Weston

Omnicare Limited

By: /s/ Paul Weston

Allied Staffing Professionals Limited (formerly Staffing Enterprise Limited)

By: /s/ Paul Weston

7


--------------------------------------------------------------------------------
